Citation Nr: 1233161	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-14 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for multiple sclerosis (MS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1977, and from June 1979 to March 1980.

These matters came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded the claims in August 2009 for additional development and adjudicative action, and then denied the claims in a decision dated in May 2011.  Thereafter, following the timely appeal of that decision and pursuant to a November 2011 Joint Motion for Remand (JMR), the Veterans Claims Court Clerk vacated the Board's decision and remanded the case for additional action consistent with the terms of the JMR.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, the July 2010 examination was found deficient because the examiner, while concluding that the Veteran's symptoms were "likely stroke-related" and not related to his service-connected disability, he had not addressed whether such problems constituted separately ratable disability, the extent, if any, of paralysis of the nerves involved, and whether it was as least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected MS.  

Language in the July 2010 examination was also found to be confusing as it was unclear whether cited effects were related to MS, left hemiparesis, or both, that the examiner's statements identifying residual left hemiparesis as likely stroke episodes were in conflict with and October 1984 VA neurological examination diagnosis of left hemiparesis due to MS, and that since the claim for TDIU was inextricably intertwined with the degree of service-connected impairment that will ultimately be adjudicated, the claim for entitlement to TDIU should likewise be remanded.

Consequently, based on all of the foregoing, the Board finds that it has no alternative but to remand this case for further evidentiary development in the form of additional examination and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records from the Birmingham VAMC from July 2010 to the present.  Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine the current severity of his MS.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

The examiner is asked to clearly identify all current problems associated with the Veteran's MS, and indicate whether any such problem(s) constitute(s) a separately ratable disability.  In this regard, the examiner is asked to make every effort to indicate whether the identified problems are related to MS, left hemiparesis, or both, and to address the October 1984 VA neurological examination diagnosis of left hemiparesis due to MS.  The examiner should also identify any nerve(s) affected by MS and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner should additionally offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected MS.

3.  Upon completion of the above, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

